Citation Nr: 1620895	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-32 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to a compensable disability rating for left ear hearing loss prior to July 7, 2009.

2. Entitlement to a compensable disability rating for bilateral sensorineural hearing loss from July 7, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to January 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2001 by the Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, and a rating decision issued in July 2010 by the VA RO in Louisville, Kentucky. Jurisdiction of both matters is now with the RO in Louisville, Kentucky.

In a March 2001 rating decision, the RO continued the evaluation of the left ear hearing loss as 0 percent disabling. Because a new VA audiological examination was submitted to the record within one year of the rating decision, that decision never became final and is currently on appeal. Even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. §3.156(b) requires any subsequent decision to relate back to the original claim. Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

In a July 2010 rating decision, the RO granted service connection for right ear hearing loss with an evaluation of 0 percent disabling, effective July 7, 2009. Thus, the Board has identified the issues as set forth on the title page.

In June 2014, the Board remanded the claim for additional development. The matters have been returned to the Board for appellate review.

The record before the Board consists of the Veteran's electronic record known as Virtual VA/VBMS.


FINDINGS OF FACT

1. Prior to July 7, 2009, the highest level of the Veteran's left ear hearing loss is Level II.

2. From July 7, 2009, the highest level of the Veteran's left ear hearing loss is Level II and the highest level of the Veteran's right ear hearing loss is Level I.


CONCLUSIONS OF LAW

The criteria for a compensable disability rating for the Veteran's left ear hearing loss prior to July 7, 2009, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

The criteria for a compensable disability rating for a bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to claims for an increase rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, letters dated March 2001, July 2009, January 2010, and April 2010 were sent prior to the Veteran. These letters advised the Veteran of the evidence and information necessary to substantiate his increase rating claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. 473 (2006). 

Although the RO provided a post-adjudication VCAA notice in March 2001, the content of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess (notice of the elements of the claim). As VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication. 
However, the procedural defect was cured as after the RO provided content complying VCAA notice the claim was readjudicated, as evidenced by the October 2009 rating decision. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ obtained and considered the Veteran's service treatment records and post-service VA treatment records. The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in November 2000, April 2001, September 2009, May 2010, and August 2014. The Board finds that the examination reports, taken together with the most recent examination report dated August 2014, are adequate to evaluate the Veteran's right and left ear hearing loss. The examiner conducted a thorough interview with the Veteran regarding his history and symptoms and provided a full examination, addressing the relevant rating criteria to include the Veteran's current severity and effect of his hearing loss on his occupational functioning and daily activities. As will be discussed in detail later in this decision, the August 2014 examination was consistent with the audiological examination requirements outlined in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007). Moreover, the Veteran does not contend, nor does the evidence received since the most recent examination, indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his bilateral hearing loss disability. Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria. See id.

Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for higher rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II. Compliance with Stegall

As noted in the Introduction, in June 2014 the Board previously remanded these claims for further development. 

In compliance with the remand instructions, the Veteran was afforded an appropriate VA audiological examination in August 2014. See Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007). The VA examiner reviewed the claims file and provided a medical opinion, outlining the Veteran's current level of severity of impairment resulting from his service-connected bilateral hearing loss disability, and fully describing the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration under 38 C.F.R. § 3.321(b). 

Last, the RO readjudicated the claim and provided an December 2014 Supplemental Statement of the Case (SSOC).

The Board acknowledges that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice, the necessary VA examinations, and a SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



III. Increased Rating 

a. Applicable Laws and Regulations

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Therefore, under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence. However, while the Board must review the entire record, the Board does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). In addition to a review of the entire record, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. Part 4 (2015). Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2015). 

Furthermore, when evaluating the record, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015). VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event. Only when a preponderance of the evidence is against the claim is the claim is denied. 38 U.S.C.A. § 5107 (West 2014) ; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Therefore, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119  (1999); Hart v. Mansfield, 21 Vet. App. 505  (2007).

In general, to evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII. (2015). Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second. See 38 C.F.R. § 4.85(a), (d) (2015). Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The schedular evaluations are intended to make proper allowance for improvement by hearing aids. 38 C.F.R. § 4.86 (2015).

When impaired hearing is service connected in only one ear, then the nonservice-connected ear will be assigned a numeric designation of I unless the service-connected hearing loss in the other ear is at least 10 percent disabling and there is hearing impairment in the nonservice-connected ear under 38 C.F.R. § 3.385. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86 (2015). Specifically, an exceptional pattern of hearing loss measures 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86(a),(b) (2015).

As previously noted, the United States Court of Appeals for Veterans Claims has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report." Martinak, 21 Vet. App. at 455.
b. Schedular Analysis 

The Board will first discuss the issue of entitlement to a compensable rating for left ear hearing loss prior to July 7, 2009. The Board will then discuss the issue of entitlement to a compensable rating for bilateral hearing loss.

ii. Entitlement to a compensable rating for the left ear hearing loss prior to July 7, 2009

In a September 1964 rating decision, the Veteran was granted service connected for left ear hearing loss with a noncompensable evaluation. In September 2000, the Veteran filed a claim for an increased rating, and in March 2001, the RO continued the rating as 0 percent disabling. 

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for left ear hearing loss prior to July 7, 2009. The evidence of record does not more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7 (2015). 

The record reflects that the Veteran had audiological examinations in November 2000 and April 2001, with both yielding test results that correspond to noncompensable evaluations. The results of the November 2000 audiogram's pure tone thresholds in decibels and Maryland CNC speech discrimination were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg

 
LEFT
30
40
40
35
36
92%
 
RIGHT
15
10
25
25
19
100%


Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for his left ear. The Board finds that the nonservice-connected right ear must be assigned a numeric designation of I when evaluating if the Veteran meets the criteria for a compensable rating for his service-connected left ear hearing loss. Thus, application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. The test results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss in his service-connected left ear because a numeric designation of at least X would have had to be shown. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f).

An additional audiogram was performed in April 2001. The pure tone thresholds in decibels and Maryland CNC speech discrimination were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg

 
LEFT
30
40
35
40
36.25
88%
 
RIGHT
15
10
20
25
17.5
96%


Again, applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for his left ear. The Board again finds that the nonservice-connected right ear must be assigned a numeric designation of I when evaluating if the Veteran meets the criteria for a compensable rating for his service-connected left ear hearing loss; and application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. Therefore, the test results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss in his service-connected left ear because a numeric designation of at least X would have had to be shown. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

The pure tone threshold results from either of the two VA examinations do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not warranted as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation. 38 C.F.R. § 4.86(b).

To the extent that the Veteran reports that his audio acuity is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening hearing acuity. However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems. As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Accordingly, the claim for a compensable evaluation for the Veteran's left ear hearing loss disability prior to July 7, 2009, is denied. Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. The Board believes that a uniform disability evaluation is warranted. Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, 21 Vet. App. at 509.

ii. Entitlement to a compensable rating for bilateral sensorineural hearing loss

In the July 2010 rating decision, the RO granted service connection for right ear hearing loss with an evaluation of 0 percent disabling, effective July 7, 2009. The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.
After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable rating for the Veteran's bilateral hearing loss. The evidence of record does not more nearly reflect the criteria for a compensable evaluation. 38 C.F.R. § 4.7 (2015). 

The record reflects that the Veteran had audiological examinations in September 2009, May 2010, and August 2014, with all of the examinations yielding test results that correspond to noncompensable evaluations. The results of the September 2009 audiogram's pure tone thresholds in decibels and Maryland CNC speech discrimination were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg

 
LEFT
25
30
40
45
35
100%
 
RIGHT
10
5
25
35
18.75
100%


Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of I for both his left and right ears. Application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. The test results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss because a numeric designation of at least X would have had to be shown. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

The results of the May 2010 audiogram's pure tone thresholds in decibels and Maryland CNC speech discrimination were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg

 
LEFT
30
40
45
45
40
88%
 
RIGHT
15
15
30
35
23.75
90%


Again, applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran has a numeric designation of II for the left ear, and a numeric designation of I the right ear. Therefore, application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. The test results do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss because a numeric designation of at least X would have had to be shown. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

Last, the results of the August 2014 audiogram's pure tone thresholds in decibels and Maryland CNC speech discrimination were as follows: 


HERTZ
CNC

1000
2000
3000
4000
Avg

 
LEFT
45
45
50
65
51
92%
 
RIGHT
30
30
45
70
44
96%


Applying 38 C.F.R. § 4.85, Table VI, to the above audiological findings, the Veteran again has a numeric designation of II for the left ear, and a numeric designation of I the right ear. Therefore, application of 38 C.F.R. § 4.85, Table VII, results in a 0 percent disability evaluation. The test results again do not show that the Veteran met the criteria for a 10 percent rating for the hearing loss because a numeric designation of at least X would have had to be shown. 38 U.S.C.A. § 1160(a)(3); 38 C.F.R. §§ 3.383(a)(3), 4.85(f). 

The pure tone threshold results from either of the two VA examinations do not reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a) because the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is not 55 decibels or more; and as such, that provision is inapplicable. Additionally, an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(b) is not warranted as the documented pure tone thresholds for the Veteran are not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, and thus, neither Table VI or Table Via is applicable under this regulation. 38 C.F.R. § 4.86(b).

Again, to the extent that the Veteran reports that his audio acuity is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening hearing acuity. However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss. In essence, lay statements are of limited probative value. As a layperson, the Veteran is competent to report difficulty with his hearing; however, he is not competent to assign particular speech recognition scores or pure tone decibel reading to his current acuity problems. As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry. Therefore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, with respect to determining the severity of his service-connected bilateral hearing loss disability. See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Accordingly, the claim for a compensable evaluation for the Veteran's bilateral hearing loss disability is denied. Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49. The Board believes that a uniform disability evaluation is warranted. Because the disability has not met the criteria for a higher evaluation at any time during the appeal period, there is no basis for a staged rating. See Hart, 21 Vet. App. at 509.

c. Extraschedular Consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As previously noted, in Martinak, the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration under 38 C.F.R. § 3.321(b). Unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted. See Martinak, 21 Vet. App. at 455. In addition, even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

The August 2014 VA examination specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability. The examiner noted that the Veteran's hearing loss impacts the ordinary conditions of daily life, including the Veteran's ability to work, with the Veteran reporting that he has difficulty hearing in noisy environments and often has to ask for repetition. Furthermore, the examination report states, "[t]he veteran reports he feels like in the past his hearing loss prevented him from understanding critical instructions." Although the Veteran reported that his hearing loss has affected his ability to work, the examiner found that the Veteran could not explain how or in what ways his work was affected. Given the examination report, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture involves factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate for any period of the appeal. In this case the Veteran at the VA examination complained of needing repetitions and having difficulty because he cannot hear what is being said the first time. These problems are what is contemplated in the rating criteria. See Martinak, 21 Vet. App. at 453-54. 

With regard to the Veteran's difficulties hearing in situations with background noise, the Board notes that the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). Informing these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and as explained above, this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue for consideration of an extraschedular evaluation is not warranted. 

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. Regardless, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he contend that he does. "Governing norms" is defined in 38 C.F.R. § 3.321(b) as "[a] finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." While the Veteran notes interferences with occupation and daily life in that he needs people to repeat things and has trouble hearing in conversations, these symptoms and effects are neither exceptional nor unusual. No periods of hospitalization are noted as a result of this disability.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with ordinary conditions of daily life over and above that which is contemplated in the assigned schedular rating. The Board, therefore, has determined that the manifestations of the disability are contemplated by the schedular criteria governing hearing loss disability, and the referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. See Thun, 22 Vet. App. 111.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447  (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Veteran has not argued and the record does not otherwise reflect that his service-connected bilateral hearing loss disability renders him unemployable. Accordingly, the Board concludes that a claim for TDIU has not been raised.


ORDER

Entitlement to a compensable disability rating for left ear hearing loss prior to July 7, 2009, is denied.

Entitlement to a compensable disability rating for bilateral sensorineural hearing loss is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


